Citation Nr: 1549422	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  07-25 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for lumbosacral strain with degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service from July 1960 to April 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2006 and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's lumbosacral strain with degenerative joint and disc disease was manifested by lumbar spine pain and limited motion with muscle spasm and flare-up, but never by ankylosis of the thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for lumbosacral strain with degenerative joint and disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The duty to notify was satisfied in this case by way of letters dated in October 2005 and March 2006 that fully addressed the notice elements and were sent prior to the initial RO decisions in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA medical treatment records have been obtained.  Records from the Social Security Administration were also obtained and associated with the record before the Board.  The Veteran has not identified any private treatment providers from which records should be sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating the Veteran's back disability.  See 

Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2006, June 2007, and July 2011 examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.  The Board recognizes the passage of several years since the July 2011 examination.  However, an October 2015 statement by his representative indicates an inability for the Veteran to be examined due to his wheelchair bound status.  Further, 2015 clinical records show he was discharged to a nursing home from a period of hospitalization, unrelated to the back disability at issue.  Thus, the Board finds that a remand for additional examination is not in the best interest of the Veteran.  Moreover, there is no indication of a worsening of the lumbar spine disability since July 2011.  This matter will, therefore, be decided based upon the VA examinations, lay statements and clinical evidence of record.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, 

coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Rating Formula, the 40 percent disability rating presently assigned is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Thus, for an increase in this case under the General Rating Formula, the evidence must establish ankylosis of the spine.

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).  The Board observes that the Veteran is in receipt of separate ratings for his right and left lower extremity radiculopathy.  These ratings were assigned during the pendency of this claim and the Veteran did not indicate any disagreement with the neurological ratings assigned.  This decision, therefore, is limited to the appropriate rating for the underlying orthopedic disability.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, Note (6).  When the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, compensable 10 or 20 percent ratings may be assigned in certain circumstances under Diagnostic Code 5003.  In this case, the Veteran's back 

disability is rated as 40 percent disabling, so further consideration under Diagnostic Code 5003 is not warranted since it will not allow for a higher disability rating.  

Under the Incapacitating Episodes Rating Formula, a 60 percent rating, the only rating in excess of 40 percent allowed under this rating criteria, is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purpose of evaluating disability under the Incapacitating Episodes Rating Formula, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

Analysis

The Veteran filed a claim for service connection for a back disability, which was initially granted by way of a May 2006 rating decision awarding service connection for lumbosacral strain and awarding an initial rating of 40 percent, effective October 5, 2005.  The rating was continued by way of an October 2006 rating decision.  The Veteran filed a notice of disagreement in January 2007, after which he perfected this appeal of the initial rating assigned.  During the pendency of this appeal, the Board remanded the matter for clarification of the disability at issue, to include a determination as to whether any degenerative joint and/or disc disease was related to the service-connected lumbosacral strain, or whether it is a separate and distinct disability.  Following a VA examiner's confirmation that the degenerative joint and disc disease is causally connected to the Veteran's active service, the RO recharacterized the service-connected disability as lumbosacral strain with degenerative joint and disc disease and continued the 40 percent rating under Diagnostic Code 5237.

The Veteran first underwent VA examination of his spine in April 2006.  He reported ongoing back pain for many years, with recent injections into the lumbar spine with moderate improvement.  The examiner noted his use of an electric wheelchair to ambulate and noted this was due to his back, as well as chronic knee 

problems.  The Veteran described the pain as a 5 on a scale of 1 to 10, and reported its presence at all times, never changing.  He denied any incapacitating episodes of back pain over the prior year.  At the time of this examination, the Veteran denied flare-ups of lumbar spine pain.  The examiner noted an inability to properly assess the Veteran's lumbar spine range of motion due to the Veteran's confinement to a wheelchair, but did observe lumbar flexion to approximately 45 degrees while sitting in the wheelchair.  The examiner was able to assess the repetitive motion from a lumbar flexion standpoint and it was unchanged.  The examiner noted there was no spasm or tenderness with motion.  Diagnostic testing at that time revealed "grade I anterior spondylolisthesis of L5 with respect to S1" and degenerative stenosis at multiple levels of the lumbar spine.

The Veteran was again examined in June 2007.  He continued to complain of daily back pain.  At the time of this examination, he reported experiencing "anywhere from 30 to 45 episodes of incapacitating back pain" in the prior year.  The clinical records within the claims file, however, do not show treatment related to incapacitating episodes of IVDS or physician-prescribed bed rest at any time in 2006 or 2007.  At the time of the 2007 VA examination, the Veteran continued to be confined to a wheelchair.  He reported managing his pain with injections into his spine and physical therapy.  He reported experiencing flare-ups approximately once per week, lasting for several hours and characterized by muscle spasm.  Physical examination on that day was limited by weakness and lack of mobility.  He was unable to stand for range of motion testing.  Although the examiner observed diffuse lumbar tenderness, no range of motion findings were reported.  

The Veteran was most recently examined in July 2011.  This VA examiner indicated the back pain had progressively worsened and the Veteran was managing pain with morphine, 90 mg, every 6 hours.  At this time, the Veteran reported weekly severe flare up of back pain, lasting for hours.  The Veteran also reported being unable to bend forward without experiencing severe flare in his back pain.  Alleviating factors included lying in bed or on his recliner.  The examiner again confirmed the Veteran's use of a wheelchair, but did note he is able to walk, although not for more than a few yards and with a severely antalgic gait with wide 

base and short steps.  The examiner confirmed the Veteran had no incapacitating episodes of spine disease.  The Veteran also exhibited muscle spasm, guarding, tenderness, weakness and painful motion.  The examiner concluded that these symptoms were not severe enough to be the cause of the abnormal gait.  Range of motion was measured at the time of this examination.  The Veteran's flexion was noted as 15 to 50 degrees, extension -15 to -15 degrees, left lateral flexion 0 to 10 degrees, left lateral rotation 0 to 20 degrees, right lateral flexion 0 to 25 degrees, and right lateral rotation 0 to 20 degrees, with pain on active range of motion.  The examiner noted additional limitation of left lateral rotation to 0 to 10 degrees due to pain after repetitive motion.  The examiner also confirmed there exists no cervical or lumbar spine ankylosis.  

Also of record are the Veteran's VA clinical treatment records dating throughout the pendency of this claim and appeal between 2005 and 2015.  The records confirm the ongoing need for pain management through medication, injections and physical therapy.  The Board's review of these records reveals no evidence of an ankylosed spine or of doctor prescribed incapacitating episodes of IVDS.  

The Veteran's Social Security Administration (SSA) records were associated with the claims file in 2006.  The Veteran was afforded SSA benefits in 1998 due to osteoarthritis and allied disorders of various parts of the body.  The records in the SSA file pertain to the time period around which benefits were awarded, and are not within the pendency of this claim and appeal.

The Board recognizes the severity of the pain and the Veteran's inability to obtain and maintain substantially gainful employment at least in part due to the back disability; however, also observes that the award of a total disability rating due to individual unemployability (TDIU) has been in place throughout the pendency of this claim and appeal.  Thus, the matter at hand is limited to whether there is a showing of ankylosis or incapacitating episodes of IVDS to warrant a higher rating for the back disability.  No such evidence exists in the VA examinations, clinical records, or the SSA records in this case.  

In sum, the evidence of record does not indicate the existence of ankylosis, or of incapacitating episodes of IVDS, at any time during the pendency of this claim; thus, there exists no basis upon which a rating in excess of 40 percent can be awarded for the service-connected spine disability.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, as shown by evidence of discomfort upon movement. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While it is clear that the Veteran's back disability is manifested by pain, severely limited motion, and most recently, a flare up of pain with any forward movement, at no point does the severity of flare-up rise to the level of an ankylosed joint, which is the level of severity required for a higher rating.  Accordingly, the Board finds the rating assigned herein based on limitation of motion are appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36   (2011) (noting that although pain may cause a functional loss, pain itself does not constitute functional loss).

In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  His statements are not competent evidence to identify a specific level of disability relating his low back disability to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).  Such competent evidence concerning the nature, extent, and severity of the 

Veteran's disability has been provided by medical personnel who have examined him during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  Moreover, the VA examiners considered the Veteran's statements when making their findings.  As such, the Board finds that the objective medical evidence of record is more probative to determine the level of severity of the Veteran's disability.

Extraschedular Consideration

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned for the Veteran's disability is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available 

schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected thoracolumbar strain with degenerative joint disease is  evaluated under the General Rating Formula, 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's back disability.  Id.  The rating assigned is warranted with evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, and an increase is warranted with a showing of ankylosis.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's lumbosacral strain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 40 percent disability rating assigned under Diagnostic Code 5237.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's back disability claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 7336; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an evaluation in excess of 

that assigned throughout the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 40 percent for lumbosacral strain with degenerative joint and disc disease is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


